BLÁTCHFORD, District Judge.
In this case there must be a decree for the plaintiff in respect to the reissued letters patent granted to him July 25, 1865, as well as in respect to the letters patent granted to him April 4, • 1865. Both of these patents are valid. The evidence shows that the plaintiff was the first person who successfully made a turn-down or folded collar wholly of paper with an enameled surface; The enameled paper known prior to the making by him of the invention covered by his reissued patent of July 25, 1865, was unsuitable for the making of a turned-down or folded collar wholly of paper. The fact that such a collar was not known as a practical thing before the plaintiff made it, would naturally lead to the conclusion that the proper enameled paper was not made until the plaintiff made it, because, if the paper had been known, the use of it for the collar was sufficiently obvious. Finding no proper enameled paper ready to his hand, the plaintiff experimented for some time to produce it, and at length succeeded, and the making of the collar followed. As the plaintiff invented the proper mode of enameling the proper quality of the paper to enable a turned-down or folded collar to be made wholly of paper without any danger of crumbling or breaking the enamel by the operation of folding, the claim for a collar made from such enameled paper as a new article of manufacture, consisting of a turn-down or folded enameled paper collar, substantially as described, is valid. In regard to the patent of April 4th, 1865, there is no evidence to show that the plaintiff was not the original and first inventor of what 1s claimed therein; namely, the manufacture of sweat-proof paper shirt collars, with the composition substantially as described therein, applied in the manner substantially set forth therein. The infringement of the patents is not disputed if they are valid, and there must be the usual decree for the plaintiff for an account and a perpetual injunction, with costs.